SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

268
CA 11-00467
PRESENT: SMITH, J.P., FAHEY, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF THE APPLICATION OF MAUREEN
BOSCO, ACTING EXECUTIVE DIRECTOR OF CENTRAL
NEW YORK PSYCHIATRIC CENTER,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

MICHAEL N., RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA
(JASON D. FLEMMA OF COUNSEL), FOR RESPONDENT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARLENE O. TUCZINSKI
OF COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (Anthony
F. Shaheen, J.), entered December 9, 2010. The order, among other
things, determined that respondent lacked the capacity to make a
reasoned decision concerning his own treatment and adjudged that
medication may be administered to respondent over his objection.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Respondent appeals from an order granting the
application of petitioner seeking authorization to administer
medication to respondent over his objection. The order has since
expired, rendering this appeal moot, and this case does not fall
within the exception to the mootness doctrine (see Matter of Rene L.,
27 AD3d 1136; Matter of McGrath, 245 AD2d 1081).




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court